             Case 5:20-cv-08570-LHK Document 90-1 Filed 04/30/21 Page 1 of 9




 1    QUINN EMANUEL URQUHART & SULLIVAN, LLP               SONAL N. MEHTA (SBN 222086)
      Stephen A. Swedlow (admitted pro hac vice)            Sonal.Mehta@wilmerhale.com
 2      stephenswedlow@quinnemanuel.com                    WILMER CUTLER PICKERING
 3    191 N. Wacker Drive, Suite 2700                       HALE AND DORR LLP
      Chicago, IL 60606                                    950 Page Mill Road
 4    (312) 705-7400                                       Palo Alto, California 94303
      HAGENS BERMAN SOBOL SHAPIRO LLP                      Telephone: (650) 858-6000
 5    Shana E. Scarlett (Bar No. 217895)                   Facsimile: (650) 858-6100
        shanas@hbsslaw.com
 6    715 Hearst Avenue, Suite 202                         DAVID Z. GRINGER (pro hac vice)
 7    Berkeley, CA 94710                                    David.Gringer@wilmerhale.com
      (510) 725-3000                                       WILMER CUTLER PICKERING
 8                                                          HALE AND DORR LLP
      Interim Co-Lead Consumer Class Counsel               1875 Pennsylvania Ave NW
 9                                                         Washington, DC 20006
      BATHAEE DUNNE LLP                                    Telephone: (202) 663-6000
10    Yavar Bathaee (Bar No. 282388)                       Facsimile: (202) 663-6363
11      yavar@bathaeedunne.com
      445 Park Avenue, 9th Floor                           Attorneys for Defendant Facebook, Inc.
12    New York, NY 10022
      (332) 205-7668
13    SCOTT+SCOTT ATTORNEYS AT LAW LLP
      Kristen M. Anderson (Bar No. 246108)
14
        kanderson@scott-scott.com
15    230 Park Avenue, 17th Floor
      New York, NY 10169
16    (212) 233-6444

17    Interim Co-Lead Advertiser Class Counsel
18                              UNITED STATES DISTRICT COURT
19                           NORTHERN DISTRICT OF CALIFORNIA
20                                       SAN JOSE DIVISION
21   MAXIMILIAN KLEIN and SARAH GRABERT,
22   individually and on behalf of all other similarly
     situated,                                           Case No. 5:20-cv-08570-LHK-VKD
23                                Plaintiffs,            STIPULATED [PROPOSED] INTERIM
24                                                       FEDERAL RULES OF EVIDENCE 502(D)
            v.                                           CLAWBACK ORDER
25   FACEBOOK, INC., a Delaware Corporation              Judge: Hon. Lucy Koh
26   headquartered in California,

27                                Defendant.
28
                 STIPULATED [PROPOSED] FEDERAL RULES OF EVIDENCE 502(D) CLAWBACK ORDER
                                       CASE NO. 5:20-cv-08570-LHK-VKD
              Case 5:20-cv-08570-LHK Document 90-1 Filed 04/30/21 Page 2 of 9




 1          Pursuant to Federal Rules of Evidence 502(d) the production or disclosure of any

 2   documents and accompanying metadata (“Protected Documents”), protected from discovery,

 3   including under the attorney-client privilege, work product doctrine, opinion work product

 4   doctrine, the joint defense or common interest privilege, privacy laws and regulations, or any other

 5   immunity from discovery (collectively “privilege or protection”), does not result in the waiver of

 6   any privilege or protection, including subject matter waiver, associated with such Protected

 7   Documents as to the receiving party or any third parties in this or in any other state or federal

 8   proceeding regardless of the circumstances of production. This Order provides the maximum

 9   protection allowed by Federal Rule of Evidence 502(d) with regard to Protected Documents.

10   Federal Rule of Evidence 502(b) does not apply to any disputes regarding Protected Documents,

11   and instead this Stipulated 502(d) Order governs all disputes regarding Protected Documents

12   produced in this litigation.    Nothing contained herein requires the production of Protected

13   Documents

14          1. CLAWBACK AGREEMENT

15          In the event that a producing party discovers that it produced Protected Document(s), it
16   shall provide written notice of the claim of privilege or protection to the receiving party (a
17   “Clawback Notice”), sufficiently identifying the Protected Document(s) within a reasonable time..
18          As soon as practicable or after providing the Clawback Notice, the producing party shall
19   provide (i) if only a portion of the document contains privileged or protected material, a new copy
20   of the document utilizing the same bates number(s) as the original that has been redacted to protect
21   the privilege or protected material; or (ii) if the entire document is privileged or protected, a slip
22   sheet identifying the same bates number(s) as the original noting that the document has been
23   withheld. Any Protected Document that is the subject of a Clawback Notice will be included on a
24   privilege log if and as required by the privilege-logging procedures agreed to by the parties or
25   ordered by the Court.
26          2. PROCEDURES FOLLOWING CLAWBACK NOTICE
27              a) Within ten (10) business days of receipt of a Clawback Notice (regardless of
28
                                                       2
                 STIPULATED [PROPOSED] FEDERAL RULES OF EVIDENCE 502(D) CLAWBACK ORDER
                                       CASE NO. 5:20-cv-08570-LHK-VKD
              Case 5:20-cv-08570-LHK Document 90-1 Filed 04/30/21 Page 3 of 9




 1   whether the receiving party agrees with or plans to challenge the producing party’s claim of

 2   privilege or protection), the receiving party must use reasonable efforts to return, or destroy the

 3   Protected Document(s) within a reasonable time, all copies thereof, and any notes that reproduce,

 4   copy, or otherwise disclose the substance of the Protected Documents and certify to the producing

 5   party when this returnor destruction is complete.

 6              b) If a receiving party challenges a claim that a Protected Document specified in a

 7   Clawback Notice is privileged or protected, the receiving party shall notify the producing party of

 8   its challenge within 14 business days of receiving the Clawback Notice.

 9              c) Within 14 business days of the producing party receiving notification of the

10   challenge, the parties shall meet and confer in an effort to resolve their disagreement. If the parties

11   are unable to resolve their disagreement, either party may submit the issue to the Court for a

12   determination.

13              d) The receiving party must not use or disclose the Protected Document(s) covered by

14   the Clawback Notice during the time in which the receiving party is challenging the Protected

15   Document(s).

16              e) The parties may stipulate to extend the time periods set forth in paragraphs (a)-(c)

17   as appropriate.

18          3. PROCEDURE UPON DISCOVERY BY A RECEIVING PARTY OF
               PRODUCED PROTECTED DOCUMENTS
19

20          In the event that a receiving party discovers that it has received or examined Document(s)

21   that it reasonably believes are or may be privileged or protected, the receiving party promptly shall

22   stop reading or reviewing the document and (i) sequester the Document(s),                           and

23   (ii) within four business   days    of    such discovery,    notify    the    producing     party    of

24   the possible production or disclosure by identifying the bates range(s) of the Document the

25   receiving party reasonably believes are or may be privileged or protected, and were or may have

26   been produced or disclosed (a “Production Notice”). Upon the producing party receiving

27   a Production Notice, if the producing party determines that the subject documents are privileged

28
                                                       3
                 STIPULATED [PROPOSED] FEDERAL RULES OF EVIDENCE 502(D) CLAWBACK ORDER
                                       CASE NO. 5:20-cv-08570-LHK-VKD
             Case 5:20-cv-08570-LHK Document 90-1 Filed 04/30/21 Page 4 of 9




 1   or protected, the receiving party shall use reasonable efforts to promptly returnor destroy the

 2   Protected Documents and the producing party shall promptly provide any replacement images as

 3   described in section 2 above.

 4          4. PROCEDURES DURING DEPOSITION AND HEARING

 5              a) If, during a deposition, a producing party claims that a document being used in

 6   the deposition (e.g., marked as an exhibit, shown to the witness, or made the subject of

 7   examination) contains material that is privileged or protected, the producing party may, in its sole

 8   discretion, do one or more of the following: (a) allow the Protected Document to be used during

 9   the deposition without waiver of any claim of privilege or protection; or (b) allow questioning

10   about the Protected Document but instruct the witness not to answer questions concerning the parts

11   of the Protected Document containing privileged or protected material; or (c) object to the use of

12   the Protected Document at the deposition, in which case no questions may be asked

13   and no testimony may be given relating to the Protected Document or the privileged or protected

14   portion of the Protected Document until the matter has been resolved by agreement or by the

15   Court. In all events, once the Protected Document is no longer in use at the deposition, the

16   receiving party shall immediately sequester all copies of the Protected Document. As to any

17   testimony subject to a claim of privilege or protection, the producing party shall serve

18   a Clawback Notice within four business days after receipt of the final transcript of the deposition,

19   after which the parties shall follow the procedures set forth in Sections 2 and 3, as

20   applicable. Pending determination of any challenge to such a Clawback Notice, all parties with

21   access to the deposition transcript shall treat the relevant testimony in accordance with Section

22   3. In the event the Court decides the clawback dispute in the receiving party’s favor and the

23   receiving party was denied the opportunity to examine a witness as to the materials at issue, the

24   witness shall be made available as soon as practicable after the Court’s decision.

25              b) If a receiving party uses discovery materials in a brief or at a hearing, and the

26   producing party has not served a Clawback Notice as to those materials in advance of the briefing

27   event or hearing, the producing party must promptly object and serve a Clawback Notice

28
                                                      4
                STIPULATED [PROPOSED] FEDERAL RULES OF EVIDENCE 502(D) CLAWBACK ORDER
                                      CASE NO. 5:20-cv-08570-LHK-VKD
              Case 5:20-cv-08570-LHK Document 90-1 Filed 04/30/21 Page 5 of 9




 1   within four business days of receipt of the briefing or the hearing. Thereafter, the procedures set

 2   forth in Section 3 apply. To the extent any privileged or protected material is placed into the public

 3   record in connection with briefing or a hearing, and the Producing Party timely serves a Clawback

 4   Notice, the receiving party shall (a) withdraw the portion of the briefing and exhibits that contain

 5   privileged or protected material, (b) request the court seal that material, or (c) join or not oppose a

 6   motion to seal the privileged or protected material.

 7          5. PROHIBITION ON USE OF PRIVILEGED INFORMATION

 8          To the extent any party is aware that it has obtained Protected Documents, has received a

 9   Clawback Notice, or it is reasonably apparent that the party has obtained privileged or protected

10   information through production, disclosure, or communications, such Protected Documents and/or

11   information may not be submitted to the Court, presented for admission into evidence, or sought

12   in discovery in this proceeding or in any other proceeding or action. The party must promptly

13   notify the opposing party of its possession of such privileged information and certify the return or

14   destruction of the Protected Documents and/or information.

15

16   IT IS SO STIPULATED, through Counsel of Record.

17

18    DATED: April 30, 2021

19    By /s/ Shana E. Scarlett                         By /s/ Stephen A. Swedlow
20    HAGENS BERMAN SOBOL SHAPIRO LLP                  QUINN EMANUEL URQUHART & SULLIVAN,
      Shana E. Scarlett (Bar No. 217895)               LLP
21    shanas@hbsslaw.com                               Stephen A. Swedlow (admitted pro hac vice)
      715 Hearst Avenue, Suite 202                       stephenswedlow@quinnemanuel.com
22    Berkeley, CA 94710                               Michelle Schmit
                                                         michelleschmit@quinnemanuel.com
23
                                                       191 N. Wacker Drive, Suite 2700
24                                                     Chicago, IL 60606-1881

25

26

27

28
                                                       5
                 STIPULATED [PROPOSED] FEDERAL RULES OF EVIDENCE 502(D) CLAWBACK ORDER
                                       CASE NO. 5:20-cv-08570-LHK-VKD
            Case 5:20-cv-08570-LHK Document 90-1 Filed 04/30/21 Page 6 of 9




 1   (510) 725-3000                                (312) 705-7400

 2   Steve W. Berman (admitted pro hac vice)       Manisha M. Sheth (admitted pro hac vice)
       steve@hbsslaw.com                             manishasheth@quinnemanuel.com
 3
     1301 Second Avenue, Suite 2000                51 Madison Avenue, 22nd Floor
 4   Seattle, WA 98101                             New York, New York 10010
     (206) 623-7292                                (212) 849-7000
 5
     LOCKRIDGE GRINDAL NAUEN P.L.L.P.              Kevin Y. Teruya (Bar No. 235916)
 6   W. Joseph Bruckner (admitted pro hac vice)      kevinteruya@quinnemanuel.com
       wjbruckner@locklaw.com                      Adam B. Wolfson (Bar No. 262125)
 7
     Robert K. Shelquist (admitted pro hac vice)     adamwolfson@quinnemanuel.com
 8     rkshelquist@locklaw.com                     Brantley I. Pepperman (Bar No. 322057)
     Brian D. Clark (admitted pro hac vice)          brantleypepperman@quinnemanuel.com
 9     bdclark@locklaw.com                         865 South Figueroa Street, 10th Floor
     Rebecca A. Peterson (Bar No. 241858)          Los Angeles, CA 90017-2543
10     rapeterson@locklaw.com                      (213) 443-3000
11   Arielle S. Wagner (admitted pro hac vice)
       aswagner@locklaw.com                        KELLER LENKNER LLC
12   Stephanie A. Chen (admitted pro hac vice)     Warren Postman (Bar No. 330869)
       sachen@locklaw.com                            wdp@kellerlenkner.com
13   100 Washington Avenue South, Suite 2200       Jason Ethridge (admitted pro hac vice)
     Minneapolis, MN 55401                           jason.ethridge@kellerlenkner.com
14   (612) 339-6900                                1300 I Street, N.W., Suite 400E
15                                                 Washington, DC 20005
                                                   (202) 918-1123
16
                                                   Ashley Keller (admitted pro hac vice)
17                                                   ack@kellerlenkner.com
                                                   Ben Whiting (admitted pro hac vice)
18                                                   ben.whiting@kellerlenkner.com
19                                                 Jason A. Zweig (admitted pro hac vice)
                                                     jaz@kellerlenkner.com
20                                                 150 N. Riverside Plaza, Suite 4270
                                                   Chicago, IL 60606
21                                                 (312) 741-5220
22
                                                   Interim Counsel for the Consumer Class
23

24
     By /s/ Kristen M. Anderson                    By /s/ Brian Dunne
25   SCOTT+SCOTT ATTORNEYS AT LAW LLP              BATHAEE DUNNE LLP
     Kristen M. Anderson (CA 246108)               Yavar Bathaee (CA 282388)
26   The Helmsley Building                         Edward M. Grauman (pro hac vice)
27   230 Park Avenue, 17th Floor                   Andrew C. Wolinsky (pro hac vice)
     New York, NY 10169                            445 Park Avenue, 9th Floor
28
                                                   6
               STIPULATED [PROPOSED] FEDERAL RULES OF EVIDENCE 502(D) CLAWBACK ORDER
                                     CASE NO. 5:20-cv-08570-LHK-VKD
            Case 5:20-cv-08570-LHK Document 90-1 Filed 04/30/21 Page 7 of 9




 1   Telephone: 212-233-6444                New York, NY 10022
     Facsimile: 212-233-6334                Telephone: 332-205-7668
 2   kanderson@scott-scott.com              yavar@bathaeedunne.com
                                            egrauman@bathaeedunne.com
 3
     Christopher M. Burke (CA 214799)       awolinsky@bathaeedunne.com
 4   David H. Goldberger (CA 225869)
     Yifan (Kate) Lv (CA 302704)            Brian J. Dunne (CA 275689)
 5   600 W. Broadway, Suite 3300            633 West Fifth Street, 26th Floor
     San Diego, CA 92101                    Los Angeles, CA 90071
 6   Telephone: 619-233-4565                Telephone: 213-462-2772
     Facsimile: 619-233-0508                bdunne@bathaeedunne.com
 7
     cburke@scott-scott.com
 8   dgoldberger@scott-scott.com            AHDOOT & WOLFSON, PC
     klv@scott-scott.com                    Tina Wolfson (CA 174806)
 9                                          Robert Ahdoot (CA 172098)
     Patrick J. McGahan (pro hac vice)      Theodore W. Maya (CA 223242)
10   Michael P. Srodoski (pro hac vice)     Rachel Johnson (CA 331351)
11   156 South Main Street, P.O. Box 192    2600 West Olive Avenue, Suite 500
     Colchester, CT 06415                   Burbank, CA 91505
12   Telephone: 860-537-5537                Telephone: 310-474-9111
     Facsimile: 860-537-4432                Facsimile: 310-474-8585
13   pmcgahan@scott-scott.com               twolfson@ahdootwolfson.com
     msrodoski@scott-scott.com              rahdoot@ahdootwolfson.com
14                                          tmaya@ahdootwolfson.com
15   LEVIN SEDRAN & BERMAN LLP              rjohnson@ahdootwolfson.com
     Keith J. Verrier (pro hac vice)
16   Austin B. Cohen (pro hac vice)         Interim Counsel for the Advertiser Class
     510 Walnut Street, Suite 500
17   Philadelphia, PA 19106-3997
     Telephone: 215-592-1500
18   Facsimile: 215-592-4663
19   kverrier@lfsblaw.com
     acohen@lfsblaw.com
20

21                                              By: /s/ Sonal N. Mehta
22                                              Sonal N. Mehta (SBN: 222086)
                                                WILMER CUTLER PICKERING HALE
23
                                                AND DORR LLP
24                                              950 Page Mill Road
                                                Palo Alto, California 94303
25                                              Telephone: (650) 858-6000
                                                Facsimile: (650) 858-6100
26                                              Email: Sonal.Mehta@wilmerhale.com
27                                              David Z. Gringer (pro hac vice)
28
                                            7
              STIPULATED [PROPOSED] FEDERAL RULES OF EVIDENCE 502(D) CLAWBACK ORDER
                                    CASE NO. 5:20-cv-08570-LHK-VKD
           Case 5:20-cv-08570-LHK Document 90-1 Filed 04/30/21 Page 8 of 9




 1                                             WILMER CUTLER PICKERING HALE
                                                AND DORR LLP
 2                                             1875 Pennsylvania Avenue NW
                                               Washington, DC 20006
 3
                                               Telephone: (202) 663-6000
 4                                             Facsimile: (202) 663-6363
                                               Email: David.Gringer@wilmerhale.com
 5
                                               Attorneys for Defendant Facebook, Inc.
 6

 7

 8

 9
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
10

11

12
     DATED: _________________            _____________________________________
13
                                         Virginia DeMarchi
14                                       United States Magistrate Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           8
             STIPULATED [PROPOSED] FEDERAL RULES OF EVIDENCE 502(D) CLAWBACK ORDER
                                   CASE NO. 5:20-cv-08570-LHK-VKD
              Case 5:20-cv-08570-LHK Document 90-1 Filed 04/30/21 Page 9 of 9




 1                                   SIGNATURE ATTESTATION

 2          I am the ECF User whose identification and password are being used to file the
 3   foregoing. Pursuant to Civil Local Rule 5-1(i), I hereby attest that the other signatories have
 4
     concurred in this filing.
 5

 6
      Dated: April 30, 2021                                 By:   /s/ Sonal N. Mehta
 7                                                                 Sonal N. Mehta

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      9
                 STIPULATED [PROPOSED] FEDERAL RULES OF EVIDENCE 502(D) CLAWBACK ORDER
                                       CASE NO. 5:20-cv-08570-LHK-VKD
